Citation Nr: 1809651	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.   14-13 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative joint disease with myelopathy of the lumbar spine.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel



INTRODUCTION

The Veteran had active duty from March 1985 to January 1988.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that service treatment records from the Veteran's time in Germany are not associated with the claims file.  The Veteran testified that while he was stationed in Germany he was seen by medical for a lower back injury he sustained.  The Veteran stated that he was in Fulda, Germany when the injury occurred.  Therefore, upon remand, an attempt to locate the Veteran's missing service treatment records and associate them with the claims file should be made.

In November 2017, the Veteran testified that he injured his back twice while in service.  The Veteran stated that he had no health issues before service; however, after his back injury he started to have health issues.  He stated that he was injured in 1985 while in Germany and again in October 1987.  The Veteran stated that he continued to have symptoms and problems with his back after service.  He stated he was first seen in 1996 for his back condition, and in 2004 he had to have surgery for his lower back condition.  The Veteran explained that he did have continued symptoms of his lower back condition after service, however; he was not able to afford to seek treatment until 1996.  Therefore, while on remand provide the Veteran with a VA examination.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National Personnel Records Center (NPRC) and request a search for all service treatment records from the Veteran's period of service in 1985 when he was stationed in Germany, including alternative sources of information such as morning reports and Surgeon General Officer (SGO) reports.  If the search effort for these records has negative results, documentation from that facility, to that effect, should be placed in the claims file.

(The Veteran testified that he injured his back in Fulda, Germany in 1985.)

2.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies.

3.  After the above development, schedule the Veteran for a VA examination to determine the nature and etiology of any back disability.  Provide a copy of this Remand and the record for the examiner to review.  All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:




a.  Provide a diagnosis for all back disability demonstrated since service, to include found on current examination or in the record.

b.  For each back disability, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the condition had its onset during the Veteran's service or is otherwise etiologically related to the Veteran's service. 

In provided all requested findings/ opinions, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions-to include the Veteran's competent assertions as to the nature, onset and continuity of low back disability symptoms. 

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.

4.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case.  Afford them the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




